Case 2:19-cv-01390-JDC-KK Document 42 Filed 05/03/21 Page 1 of 1 PageID #: 619




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


FRANCIS W. CONNER, JR., ET AL.                    :   CIVIL ACTION NO. 2:19-cv-01390


VERSUS                                            :   JUDGE JAMES D. CAIN, JR.


CHEVRON U.S.A. INC., ET AL.                       :   MAGISTRATE JUDGE KAY


                                          JUDGMENT


       For the reasons stated in the Report and Recommendation [Doc. 37] of the Magistrate

Judge previously filed herein and after an independent review of the record, a de novo

determination of the issues, and consideration of the objections filed herein, and having determined

that the findings are correct under applicable law;

       IT IS ORDERED that the Motion to Remand [Doc. 19] is DENIED.

       THUS DONE AND SIGNED in Chambers this 3rd day of May, 2021.



                         _______________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
